Citation Nr: 0905346	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-28 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chronic anterior cruciate ligament deficiency of the 
right knee with post-traumatic degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's husband


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran contends that an initial rating in excess of 10 
percent for chronic anterior cruciate ligament deficiency of 
the right knee with post-traumatic degenerative joint disease 
is warranted.

At a December 2008 hearing before the Board, the Veteran 
identified additional treatment records that have not been 
obtained and associated with the claims file.  Specifically, 
the Veteran reported that she has received treatment for her 
right knee disorder from the VA Medical Center in Cincinnati, 
Ohio.  However, the Veteran's VA treatment records have not 
been associated with her claims file.  Accordingly, the RO 
should obtain these records and associate them with the 
claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide her an opportunity to identify all 
VA and non-VA medical providers who have 
treated her for her service-connected 
right knee disorder.  The RO must then 
attempt to obtain copies of all related 
medical records, to include all VA 
treatment records that are not already in 
the claims folder.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the named 
records, the RO is unable to secure same, 
the RO must notify the Veteran and her 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  The RO must consider 
whether separate ratings are warranted for 
the Veteran's service-connected right knee 
disorder.  See VAOPGCPREC 23-97; 62 Fed. 
Reg. 63604 (1997) (arthritis and 
instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 
5257, provided that any separate rating is 
based upon additional disability).  The RO 
must also consider application of 
38 C.F.R. § 4.40 regarding functional loss 
due to pain, 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or 
pain on movement of the right knee joint, 
and 38 C.F.R. § 4.59 regarding painful 
motion of the right knee joint.  See 
Deluca v. Brown, 8 Vet. App. 202, 206 
(1995).  If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and her 
representative.  After the Veteran and her 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




